Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Dumitru O. Sandulescu, M.D. and Dumitru Medical Center P.C.
(PTANs: 54760001; 0P54760),
(NPIs: 1104981695; 1770768879),

Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-15-537
Decision No. CR3891

Date: May 22, 2015

DECISION

The Centers for Medicare & Medicaid Services (CMS), through its administrative
contractor, Wisconsin Physicians Service (WPS), revoked the Medicare billing privileges
of Dr. Dumitru O. Sandulescu (Petitioner) and, separately, Dumitru Medical Center P.C.
(Medical Center) based on a determination that Petitioner failed to comply with Medicare
enrollment requirements and misused his Medicare billing number, and the Medical
Center abused its Medicare billing privileges. Petitioner and the Medical Center jointly
filed a request for hearing (RFH) to dispute the revocation. For the reasons stated below,
I dismiss the RFH as it pertains to the Medical Center for lack of jurisdiction and affirm
CMS’s determination to revoke Petitioner’s Medicare billing privileges.

I. Background

CMS first revoked Petitioner’s Medicare billing privileges in an initial determination
letter dated May 20, 2014. CMS Exhibit (Ex.) 1. Also on May 20, 2014, CMS revoked
the Medical Center’s Medicare billing privileges. RFH Ex. 1(B). On June 5, 2014,
Petitioner and the Medical Center jointly requested reconsideration of the revocation and
submitted a corrective action plan (CAP). CMS Ex. 2; see also CMS Ex. 3. CMS
revised the initial determination revoking Petitioner on June 27, 2014. CMS Ex. 4.
Petitioner and the Medical Center again jointly requested reconsideration and submitted a
CAP after the June 27, 2014 revision. CMS Ex. 5. On July 17, 2014, CMS revised the
initial determination revoking Petitioner for the second time. CMS Ex. 6. On August 8,
2014, CMS revised the initial determination revoking Petitioner for the last time and this
version of the initial determination superseded all prior versions. CMS Ex. 7.

In the August 8 initial determination, CMS revoked Petitioner’s Medicare billing
privileges and imposed a three year re-enrollment bar. The determination specified the
Provider Transaction Access Number (PTAN) involved as P54760001 and the National
Provider Identifier involved as 1104981695, numbers assigned to Dr. Sandulescu. RFH
at 1. CMS revoked Petitioner’s billing privileges because Petitioner failed to comply
with Medicare requirements (42 C.F.R. § 424.535(a)(1)) and misused his Medicare
billing number (42 C.F.R. § 424.535(a)(7)). The August 8 initial determination provided
the following facts regarding Petitioner’s alleged violation of 42 C.F.R. § 424.535(a)(1):

With his signature on Medicare enrollment application 855,
Dr. Dumitru Sandulescu, agreed to abide by Medicare laws,
regulations, and program instructions. However, based on
claims data with dates of service from January 1, 2013
through December 31, 2013, Dr. Dumitru Sandulescu did not
abide by Medicare laws, regulations and program instructions
when submitting claims when using the Q6 modifier,
indicating that services were rendered by a locum tenens
physician. Dr. Dumitru Sandulescu is in violation of the
Section 125(b) of the Social Security Act Amendments of
1994, the regulatory definition of locum tenens physician at
42 CFR §411.351, and Chapter 1, Section 30.2.11 of the CMS
Medicare Claims Processing Manual, Publication 100-04 that
all relate to physician payment under locum tenens
arrangements. These locum tenens laws, regulations, and
program instructions require the regular physician be
unavailable to provide the visit services. CMS has identified
237 dates of service in 2013 where Dr. Sandulescu billed for
a service and on the same date services were billed under his
provider number using the Q6 modifier indicating that locum
tenens physician rendered services.

CMS Ex. 7 at 1.

Petitioner requested reconsideration and included the reconsideration requests and CAPs
that he previously submitted. CMS Ex. 8; see also CMS Exs. 2, 5. In those documents,
Petitioner admitted that he submitted claims through the Medical Center, where he served
as President, for the services of newly-hired physicians who did not yet have Medicare
credentials using the Q6 (locum tenens) modifier. CMS Ex. 2 at 1; CMS Ex. 5 at 1-2.

A WPS hearing officer issued a reconsidered determination on October 13, 2014. The
hearing officer upheld Petitioner’s revocation pursuant to 42 C.F.R. § 424.535(a)(1) and
(a)(7). CMS Ex. 10. The hearing officer determined that Petitioner admitted in his
request for reconsideration that “the Medicare billing number for Dumitru O. Sandulescu,
MD was misused and the Q6 modifier was used incorrectly . .. Dumitru O. Sandulescu,
MD did submit these claims and the contractor correctly revoked the Medicare billing
number.” CMS Ex. 10 at 1. Therefore, the hearing officer found that “Dumitru O.
Sandulescu, MD has not provided evidence to show [he has] fully complifed] with the
standards for which [he was] revoked.” CMS Ex. 10 at 1.

Petitioner and the Medical Center jointly requested a hearing to dispute the reconsidered
determination. In response to my Acknowledgment and Pre-hearing Order (Order), CMS
filed a motion for summary judgment and motion to dismiss the RFH with regard to the
Medical Center, a brief (CMS Br.), and 14 exhibits (CMS Exs. 1-14) as its pre-hearing
exchange. Petitioner and the Medical Center jointly filed a brief in opposition to the
motion for summary judgment and motion to dismiss (P. Br.). Petitioner and the Medical
Center also proposed to call 12 witnesses, but did not file written direct testimony for any
of the witnesses.

II. Decision on the Record

In their prehearing exchange, Petitioner and the Medical Center did not object to any of
CMS’s proposed exhibits. Therefore, I admit CMS Exs. 1-14 into the record. See Order
47. Petitioner and the Medical Center did not submit any proposed exhibits.

My Order advised the parties that they must submit written direct testimony for each
proposed witness and that an in-person hearing would only be necessary if the opposing
party requested an opportunity to cross-examine a witness. Order fj 8-10. Because
Petitioner and the Medical Center submitted a witness list and not written direct
testimony for the proposed witnesses, on February 25, 2015, at my direction, the
attorney-advisor assisting me with this case contacted counsel for the parties and advised
them that Petitioner and the Medical Center failed to comply with the requirement to
submit written direct testimony for their proposed witnesses. The attorney-advisor gave
Petitioner and the Medical Center until March 4, 2015, to submit testimony for their
proposed witnesses. See Feb. 25 2015 email re omissions from Pet.’s prehearing
exchange. No response to this correspondence was received.

Because the parties did not submit written direct testimony, I will not hold an in-person
earing in this matter and I decide this matter based on the written record. Order § 11.

III. Issues
1. Whether the Medical Center has a right to a hearing.

2. Whether CMS had a legitimate basis to revoke Petitioner’s Medicare billing
privileges.

IV. Jurisdiction

I have jurisdiction to hear and decide Petitioner’s appeal of CMS’s reconsidered
determination (CMS Ex. 10) to revoke his Medicare billing privileges. 42 C.F.R.

§§ 498.3(b)(17), 498.5(1)(2); see also 42 U.S.C. § 1395cc(j)(8). However, I do not have
jurisdiction to hear and decide the Medical Center’s appeal because CMS has not issued a
reconsidered determination upholding the revocation of the Medical Center’s Medicare
billing privileges.

As mentioned above, CMS filed a motion to dismiss the hearing request as it pertains to
the Medical Center. CMS argues in that motion that although Petitioner and the Medical
Center requested reconsideration of CMS’s separate initial determinations revoking the
billing privileges of Petitioner and the Medical Center, CMS has only issued a
reconsidered determination with respect to Petitioner. CMS Br. at 2 n.1, 22. Therefore,
CMS argues, because there is no reconsidered determination for the Medical Center, I
lack the jurisdiction to consider an appeal of the Medical Center’s revocation. CMS Br.
at 21-22.

Petitioner’s prehearing brief did not address CMS’s argument or present an opposition to
CMS’s motion. However, the joint RFH indicates that CMS has abandoned its
revocation of the Medical Center, an assertion consistent with CMS’s position that WPS
has not yet issued a reconsidered determination for the Medical Center. RFH at 3.
Further, the RFH only included a copy of the reconsidered determination for Petitioner
and not one for the Medical Center. See RFH Ex. 8.

My jurisdiction is limited to those matters delegated to me by the Secretary of Health and
Human Services (Secretary). Appeals from CMS’s determination to revoke billing
privileges are adjudicated under the provisions in 42 C.F.R. Part 498. 42 C.F.R.

§§ 405.803(a); 424.545(a). As a general matter, only CMS decisions that are considered
initial determinations are subject to further review. 42 C.F.R. § 498.3(a)(1). Decisions to
revoke billing privileges are initial determinations. 42 C.F.R. § 498.3(b)(17). However,
before a provider or supplier may seek administrative law judge (ALJ) review of a
revocation, he must first request that CMS reconsider the initial determination to revoke
billing privileges. 42 C.F.R. §§ 405.803(b), 498.5(/)(1), 498.20(b)(1). A provider or
supplier dissatisfied with the reconsidered determination has a right to a hearing before
an ALJ. 42 C.F.R. §§ 498.5(/)(2), 498.40(a)(2). Therefore, in provider and supplier
revocation cases, I only have jurisdiction to review CMS’s actions following the issuance
of a reconsidered determination. See Ramaswamy v. Burwell, 2015 Medicare &
Medicaid Guide (CCH) § 305,177, 2015 WL 75359, at *7-8 (E.D. Mo. Jan. 6, 2015).

I may dismiss the hearing request of a party that does not have a right to a hearing.

42 C.F.R. § 498.70(b). Because CMS has not issued a reconsidered determination related
to its revocation of the Medical Center’s billing privileges, the Medical Center does not
have a right to a hearing. Accordingly, I dismiss, without prejudice, the hearing request
as it relates to the Medical Center. When CMS issues a reconsidered determination in
response to the Medical Center’s reconsideration request, as it is obligated to do

(42 C.F.R. § 498.24(c)), the Medical Center will have the right to request a hearing
before an ALJ if the Medical Center is not satisfied with the reconsidered determination.
42 CFR. § 498.25(a)(3).

V. Findings of Fact, Conclusions of Law, and Analysis!

The Social Security Act (Act) authorizes the Secretary to promulgate regulations
governing the enrollment process for providers and suppliers. 42 U.S.C. §§ 1302,
1395cc(j). Under the regulations, a provider or supplier that seeks billing privileges
under the Medicare program must “submit enrollment information on the applicable
enrollment application. Once the provider or supplier successfully completes the
enrollment process ... CMS enrolls the provider or supplier into the Medicare program.”
42 C.F.R. § 424.510(a). CMS may revoke a provider or supplier’s Medicare billing
privileges for a variety of reasons, including if “[t]he provider or supplier is determined
not to be in compliance with the enrollment requirements described in [section 424.535],
or in the enrollment application applicable for its provider or supplier type... .”

42 CFR. § 424.535(a)(1).

Physicians are suppliers for Medicare purposes. 42 C.F.R. § 400.202 (definition of
“Supplier’). Under the Act, the Medicare program may only pay either the beneficiary or
treating physician for any services provided to a beneficiary; however, there is an
exception to this requirement called the “locum tenens” exception:

No payment under this part for a service provided to

any individual shall . . . be made to anyone other than
such individual or . . . the physician or other person
who provided the service, except . . . (D) payment

may be made to a physician for physicians’ services (and
services furnished incident to such services) furnished

' My numbered findings of fact and conclusions of law are set forth in italics and bold
font.
by a second physician to patients of the first physician
if (i) the first physician is unavailable to provide the
services; (ii) the services are furnished pursuant to
an arrangement between the two physicians that
(1) is informal and reciprocal, or (II) involves per diem or
other fee-for-time compensation for such _ services;
(iii) the services are not provided by the second physician
over a continuous period of more than 60 days or are
provided over a longer continuous period during all of which
the first physician has been called or ordered to active duty as
a member of a reserve component of the Armed Forces; and
(iv) the claim form submitted to the carrier for such services
includes the second physician’s unique identifier (provided
under the system established under subsection (r)) and
indicates that the claim meets the requirements of this
subparagraph for payment to the first physician.

42 U.S.C. § 1395u(b)(6)(D).

1. Petitioner submitted claims for Medicare reimbursement in which he billed,
under his own billing number, for the services other physicians and non-
physicians provided by using the Q6 billing modifier to indicate that these
individuals had provided the services in locum tenens to Petitioner when, in
actuality, the individuals were either newly-hired physicians who did not yet
have Medicare billing privileges or ineligible non-physicians.

Petitioner concedes the fundamental issue in this case: Petitioner, individually and as
President of the Medical Center, submitted Medicare claims for services that newly-hired
physician employees of the Medical Center and non-physicians provided using his billing
number and the Q6 modifier. CMS Ex. 2 at 1, 6-9. Specifically, Petitioner submitted
claims for services he performed on the same day that an alleged locum tenens physician
also performed services, which he billed under his provider number using the Q6
modifier. CMS Ex. 2 at 5 (“This data is sorted by claim line from date and includes all
dates of service where Dr. Dumitru Sandulescu submitted a claim with and without a Q6
modifier.”). CMS identified 237 dates on which Petitioner billed for a service the same
day as a service was billed under his billing number using the Q6 modifier. CMS Ex. 7 at
1, 4-5. Petitioner did not dispute the claims CMS identified. Instead, when seeking
reconsideration of the revocation, Petitioner identified at least 32 claims that he submitted
using his billing number and the Q6 modifier for services that physician assistants and
nurse practitioners provided. CMS Ex. 2 at 6-9.

Petitioner concedes that the Medical Center “had hired new physician employees and
began the credentialing process after the date of hire for each. Instead of holding the
billings until these physicians were credentialed as physicians of [the Medical Center, the
Medical Center] billed the services of these physicians as locum tenens physicians.”
CMS Ex. 2 at 1. In requesting reconsideration of the first initial determination CMS
issued, Petitioner explained that both his billing company and the Medical Center’s
administrative staff:

made inquiry of the [Medicare Administrative Contractor]
personnel to determine if and how physicians with pending
credentials could be billed. The [Medicare Administrative
Contractor] personnel advised that the services could be
billed using the Q6 modifier. It is significant that [the
Medical Center] did not attempt to conceal the nature of the
billings as Dr. Sandulescu was identified on the claims
together with the new physician. This was the result of an
error in communication and poor judgment on the part of the
[Medical Center] employees and agents responsible for
billing matters.

CMS Ex. 2 at 1. Petitioner offers no explanation for why he submitted claims using the
Q6 modifier for the services that physician assistants and nurse practitioners provided.

Therefore, I find that Petitioner submitted at least 237 Medicare claims in which he billed
for services under the Q6 (locum tenens) modifier that newly-hired physicians provided.”
I further find that Petitioner submitted at least 32 claims for services using the Q6
modifier that nurse practitioners and physician assistants provided.

2. CMS had a legitimate basis to revoke Petitioner’s Medicare billing privileges
because Petitioner’s claims for reimbursement failed to comply with the
requirements stated in the Social Security Act and the Medicare claims manual
where Petitioner billed under his own Medicare billing number using the 06
modifier to indicate that other physicians provided services in locum tenens to
Petitioner when, in actuality, they were newly-hired physicians awaiting
Medicare billing privileges and non-physician employees.

CMS may revoke a provider or supplier who has failed to comply with enrollment
requirements in section 424.535 of the regulations or in the supplier’s enrollment

> Because CMS identified only dates on which Petitioner both billed for a service and
billed for a service using his billing number and the Q6 modifier, I assume that Petitioner
and the newly-hired physician allegedly acting in locum tenens each billed for no more
than one service per day on those dates. In actuality, both Petitioner and the alleged
locum tenens physician could have billed for numerous services on each of the 237 dates
CMS identified.
application. 42 C.F.R. § 424.535(a)(1). On the Medicare enrollment application that
physicians must sign, Petitioner had to certify that he “meets, and continues to meet, and
CMS verifies that it meets, and continues to meet, all of the following requirements: (1)
Compliance with title XVIII of the Act and applicable Medicare regulations.” 42 C.F.R.
§ 424.516(a)(1). Specifically, as part of the additional enrollment requirements in the
certification statement section on the enrollment form, Petitioner had to certify that he:

[A]gree[s] to abide by the Medicare laws, regulations and
program instructions that apply to [physicians]. The
Medicare laws, regulations, and program instructions are
available through the fee-for-service contractor. I understand
that payment of a claim by Medicare is conditioned upon the
claim and the underlying transaction complying with such
laws, regulations, and program instructions (including, but
not limited to, the Federal anti-kickback statute and the Stark
law), and on the supplier’s compliance with all applicable
conditions of participation in Medicare.

Form CMS-855] at 25 available at http://www.cms.gov/Medicare/CMS-Forms/CMS-
Forms/downloads/cms855i.pdf.

The present matter involves the submission of Medicare claims billed under Petitioner’s
Medicare billing number for services provided by other physicians newly- employed by
Petitioner’s practice, nurse practitioners, and physician assistants. By using the Q6
modifier in the claims, Petitioner indicated that he could bill for the services provided by
other physicians and medical professionals because those physicians were acting in
locum tenens for Petitioner. However, the Q6 modifier is used to identify services that a
locum tenens physician has provided in place of the billing physician. A locum tenens
physician is “a physician who substitutes (that is, ‘stands in the shoes’) in exigent
circumstances for a physician” in accordance with applicable rules. 42 C.F.R. § 411.351
(definition of Locum tenens physician). The Act sets forth the locum tenens exception to
the general rule that Medicare may only pay the beneficiary who receives a medical
service or the physician who performs the service. See 42 U.S.C. § 1395u(b)(6)(D). The
Medicare Claims Processing Manual (MCPM), CMS Pub. 100-04, ch. 1, § 30.2.11,
further clarifies the use of the locum tenens exception. Both state that the physician must
be a substitute physician who is providing services because the treating physician is
unavailable. The MCPM states that locum tenens is used “to retain substitute physicians
to take over [a physician’s] professional practices when the regular physicians are absent
for reasons such as illness, pregnancy, vacation, or continuing medical education ... .”
MCPM, CMS Pub. 100-04, ch. 1, § 30.2.11(A.). WPS also provides clarifying guidance
stating that a newly-hired physician who is in the process of enrolling in Medicare cannot
be billed as a locum tenens physician. CMS Ex. 13 at 2. Finally, WPS provided notice
that the locum tenens modifier cannot be used at all to bill for services provided by nurse
practitioners and physician assistants. CMS Ex. 14.

Petitioner does not dispute that he incorrectly billed for the services newly-hired
physicians provided using the Q6 modifier, but he asserts that the billing company
Petitioner hired and his administrative staff are to blame for the mistake in billing. CMS
Ex. 2 at 1. Petitioner’s explanation does not address why he used the Q6 modifier to bill
for services that nurse practitioners and physician assistants provided. Petitioner states
that the incorrect billing practices were “the result of [his] staff’s misunderstanding of the
Medicare rules.” P. Br. at 2. However, even an unintentional error with regard to claims
may serve as a basis for revocation if the relevant regulation does not require fraudulent
or dishonest intent. See Louis J. Gaefke, D.P.M., DAB No. 2554 at 7 (2013).

Further, Petitioner argues that CMS’s administrative contractor told both the billing
company and his staff that Petitioner could bill for the newly-hired physicians’ services
under his billing number using the Q6 modifier. CMS Ex. 2 at 1. Petitioner does not
offer any evidence as to who his staff and billing company spoke with, on what dates, and
at what times. Nevertheless, Petitioner’s assertions amount to an argument that CMS
should be equitably estopped from revoking his billing privileges based on the
misinformation WPS allegedly provided his staff and billing company. However, even if
I accept that WPS representatives misinformed Petitioner’s staff and billing company
regarding the use of the Q6 modifier, Petitioner does not allege that either WPS or its
representatives engaged in affirmative misconduct. It is well-settled that:

[T]he government cannot be estopped absent, at a minimum,
a showing that the traditional requirements for estoppel are
present (i.e., a factual misrepresentation by the government,
reasonable reliance on the misrepresentation by the party
seeking estoppel, and harm or detriment to that party as a
result of the reliance) and that the government’s employees or
agents engaged in ‘affirmative misconduct.’

Citadel Cmty. Dev. Corp., DAB No. 2596, at 7 (2014) (quoting Oaks of Mid City Nursing
& Rehab. Ctr., DAB No. 2375, at 31 (2011)); Office of Pers. Mgmt. v. Richmond,

496 U.S. 414 (1990). Because Petitioner has not alleged that WPS engaged in
affirmative misconduct, any misinformation that WPS or its representatives may have
provided to Petitioner’s staff or billing company cannot prevent CMS from exercising its
authority to revoke his Medicare billing privileges.

Finally, Petitioner argues that because he submitted a CAP, CMS lacked the authority to
revoke his billing privileges pursuant to 42 C.F.R. § 424.535(a)(1). P. Br. at 2. This
argument is based on the text of section 424.535(a)(1) that makes it appear that
revocation can only occur if a supplier fails to comply with enrollment requirements and
10

fails to submit a plan of correction. Petitioner’s interpretation of this text means that a
provider or supplier may avoid revocation under section 424.535(a)(1) by merely
submitting a timely plan of correction. Such an interpretation fails to take into account
the following additional text from section 424.535(a)(1): “All providers and suppliers are
granted an opportunity to correct the deficient compliance requirement before a final
determination to revoke billing privileges... .” 42 C.F.R. 424.535(a)(1) (emphasis
added). Consistent with this is the following regulatory provision:

If a provider or supplier completes a corrective action plan
and provides sufficient evidence to the CMS contractor that it
has complied fully with the Medicare requirements, the CMS
contractor may reinstate the provider’s or supplier’s billing
privileges ... A CMS contractor’s refusal to reinstate a
supplier’s billing privileges based on a corrective action plan
is not an initial determination under Part 498 of this chapter.

42 C.F.R. § 405.809 (emphasis added). This regulation not only states that CMS has
authority to accept or refuse to accept a supplier’s CAP, but also that such a decision is
not subject to further review. See 42 C.F.R. § 498.3(a)(1), (d) (indicating that only initial
determinations are subject to additional review and that decisions that are not initial
determinations are not subject to additional review).

In the present case, Petitioner was given the opportunity to submit a CAP, Petitioner
submitted the CAP, and CMS declined to accept the CAP. CMS Ex. | at 2; CMS Ex. 2;
CMS Ex. 7 at 2; CMS Ex. 8; RFH Exs. 3, 9. I have no authority to review that decision.

Therefore, based on the record in this case, I conclude that CMS had a legitimate basis to
revoke Petitioner’s Medicare billing privileges because Petitioner failed to comply with
Medicare enrollment requirements.” 42 C.F.R. § 424.535(a)(1).

VI. Conclusion

For the reasons stated above, I affirm CMS’s determination to revoke Petitioner’s
Medicare billing privileges.

/s/
Scott Anderson
Administrative Law Judge

> Because I uphold CMS’s revocation based on 42 C.F.R. § 424.535(a)(1), I need not
consider the other basis for revocation that CMS relied on in its reconsidered
determination.
